Exhibit 10.1

 

UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

 

STATE OF OREGON
DEPARTMENT OF CONSUMER AND BUSINESS SERVICES,
DIVISION OF FINANCE AND CORPORATE SECURITIES
SALEM, OREGON

 

Written Agreement by and among

 

 

 

 

Docket No. 09-181-WA/RB-HC

WEST COAST BANCORP

 

 

Lake Oswego, Oregon

 

 

 

 

 

FEDERAL RESERVE BANK OF SAN FRANCISCO

 

 

San Francisco, California

 

 

 

 

 

and

 

 

 

 

 

OREGON DEPARTMENT OF CONSUMER AND BUSINESS SERVICES, DIVISION OF FINANCE AND
CORPORATE SECURITIES

 

 

Salem, Oregon

 

 

 

WHEREAS, West Coast Bancorp, Lake Oswego, Oregon (“Bancorp”), a registered bank
holding company, owns and controls West Coast Bank, Lake Oswego, Oregon (the
“Bank”), a state chartered nonmember bank, and various nonbank subsidiaries;

 

WHEREAS, it is the common goal of Bancorp, the Federal Reserve Bank of San
Francisco (the “Reserve Bank”), and the Director of the State of Oregon’s
Department of Consumer and Business Services acting through the Administrator of
the Division of Finance and Corporate Securities (the “DFCS”) to maintain the
financial soundness of Bancorp so that Bancorp may serve as a source of strength
to the Bank;

 

--------------------------------------------------------------------------------


 

WHEREAS, Bancorp, the Reserve Bank, and the DFCS have mutually agreed to enter
into this Written Agreement (the “Agreement”); and

 

WHEREAS, on November 24, 2009 the board of directors of Bancorp, at a duly
constituted meeting, adopted a resolution authorizing and directing Robert D.
Sznewajs to enter into this Agreement on behalf of Bancorp, and consenting to
compliance with each and every provision of this Agreement by Bancorp and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C.
§§ 1813(u) and 1818(b)(3)).

 

NOW, THEREFORE, Bancorp, the Reserve Bank, and the DFCS agree as follows:

 

Dividends and Distributions

 


1.                                      (A)           BANCORP SHALL NOT DECLARE
OR PAY ANY DIVIDENDS WITHOUT THE PRIOR WRITTEN APPROVAL OF THE RESERVE BANK, THE
DIRECTOR OF THE DIVISION OF BANKING SUPERVISION AND REGULATION (THE “DIRECTOR”)
OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (THE “BOARD OF
GOVERNORS”), AND THE DFCS.


 


(B)           BANCORP SHALL NOT DIRECTLY OR INDIRECTLY TAKE DIVIDENDS OR ANY
OTHER FORM OF PAYMENT REPRESENTING A REDUCTION IN CAPITAL FROM THE BANK WITHOUT
THE PRIOR WRITTEN APPROVAL OF THE RESERVE BANK AND THE DFCS.


 


(C)           BANCORP AND ITS NONBANK SUBSIDIARIES SHALL NOT MAKE ANY
DISTRIBUTIONS OF INTEREST, PRINCIPAL, OR OTHER SUMS ON SUBORDINATED DEBENTURES
OR TRUST PREFERRED SECURITIES WITHOUT THE PRIOR WRITTEN APPROVAL OF THE RESERVE
BANK, THE DIRECTOR, AND THE DFCS.


 


(D)           ALL REQUESTS FOR PRIOR APPROVAL SHALL BE RECEIVED BY THE RESERVE
BANK AND THE DFCS AT LEAST 30 DAYS PRIOR TO THE PROPOSED DIVIDEND DECLARATION
DATE, PROPOSED DISTRIBUTION ON SUBORDINATED DEBENTURES, AND REQUIRED NOTICE OF
DEFERRAL ON TRUST PREFERRED SECURITIES.  ALL REQUESTS SHALL CONTAIN, AT A
MINIMUM, CURRENT AND PROJECTED INFORMATION ON BANCORP’S CAPITAL,

 

2

--------------------------------------------------------------------------------


 


EARNINGS, AND CASH FLOW; THE BANK’S CAPITAL, ASSET QUALITY, EARNINGS, AND
ALLOWANCE FOR LOAN AND LEASE LOSSES; AND IDENTIFICATION OF THE SOURCES OF FUNDS
FOR THE PROPOSED PAYMENT OR DISTRIBUTION.  FOR REQUESTS TO DECLARE OR PAY
DIVIDENDS, BANCORP MUST ALSO DEMONSTRATE THAT THE REQUESTED DECLARATION OR
PAYMENT OF DIVIDENDS IS CONSISTENT WITH THE BOARD OF GOVERNORS’ POLICY STATEMENT
ON THE PAYMENT OF CASH DIVIDENDS BY STATE MEMBER BANKS AND BANK HOLDING
COMPANIES, DATED NOVEMBER 14, 1985 (FEDERAL RESERVE REGULATORY SERVICE, 4-877 AT
PAGE 4-323).


 

Debt and Stock Redemption

 


2.                                     (A)           BANCORP AND ANY NONBANK
SUBSIDIARY SHALL NOT, DIRECTLY OR INDIRECTLY, INCUR, INCREASE, OR GUARANTEE ANY
DEBT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE RESERVE BANK AND THE DFCS.  ALL
REQUESTS FOR PRIOR WRITTEN APPROVAL SHALL CONTAIN, BUT NOT BE LIMITED TO, A
STATEMENT REGARDING THE PURPOSE OF THE DEBT, THE TERMS OF THE DEBT, AND THE
PLANNED SOURCE(S) FOR DEBT REPAYMENT, AND AN ANALYSIS OF THE CASH FLOW RESOURCES
AVAILABLE TO MEET SUCH DEBT REPAYMENT.


 


(B)           BANCORP SHALL NOT, DIRECTLY OR INDIRECTLY, PURCHASE OR REDEEM ANY
SHARES OF ITS STOCK WITHOUT THE PRIOR WRITTEN APPROVAL OF THE RESERVE BANK AND
THE DFCS.


 

Capital Plan

 


3.                                     WITHIN 60 DAYS OF THIS AGREEMENT, BANCORP
SHALL SUBMIT TO THE RESERVE BANK AN ACCEPTABLE UPDATED WRITTEN PLAN TO MAINTAIN
SUFFICIENT CAPITAL AT BANCORP, ON A CONSOLIDATED BASIS, AND AT THE BANK, AS A
SEPARATE LEGAL ENTITY ON A STAND-ALONE BASIS.  THE PLAN SHALL, AT A MINIMUM,
ADDRESS, CONSIDER, AND INCLUDE:


 


(A)           THE CONSOLIDATED ORGANIZATION’S AND THE BANK’S CURRENT AND FUTURE
CAPITAL REQUIREMENTS, INCLUDING COMPLIANCE WITH THE CAPITAL ADEQUACY GUIDELINES
FOR BANK HOLDING COMPANIES:  RISK-BASED MEASURE AND TIER 1 LEVERAGE MEASURE,
APPENDICES A AND D OF REGULATION Y OF THE BOARD OF GOVERNORS (12 C.F.R PART 225,
APP. A AND D), AND THE APPLICABLE CAPITAL ADEQUACY GUIDELINES FOR THE BANK
ISSUED BY THE BANK’S FEDERAL REGULATOR;

 

3

--------------------------------------------------------------------------------


 


(B)           THE ADEQUACY OF THE BANK’S CAPITAL, TAKING INTO ACCOUNT THE VOLUME
OF CLASSIFIED CREDITS, CONCENTRATIONS OF CREDIT, ALLOWANCE FOR LOAN AND LEASE
LOSSES (“ALLL”), CURRENT AND PROJECTED ASSET GROWTH, AND PROJECTED RETAINED
EARNINGS;


 


(C)           THE SOURCE AND TIMING OF ADDITIONAL NECESSARY FUNDS TO FULFILL THE
CONSOLIDATED ORGANIZATION’S AND THE BANK’S FUTURE CAPITAL REQUIREMENTS, TAKING
INTO ACCOUNT THE $134.2 MILLION IN CAPITAL THAT WAS INJECTED INTO THE BANK BY
BANCORP ON OCTOBER 26, 2009;


 


(D)           SUPERVISORY REQUESTS FOR ADDITIONAL CAPITAL AT THE BANK OR THE
REQUIREMENTS OF ANY SUPERVISORY ACTION IMPOSED ON THE BANK BY ITS FEDERAL OR
STATE REGULATOR; AND


 


(E)           THE REQUIREMENTS OF SECTION 225.4(A) OF REGULATION Y OF THE BOARD
OF GOVERNORS (12 C.F.R § 225.4(A)) THAT BANCORP SERVE AS A SOURCE OF STRENGTH TO
THE BANK.


 


4.                                     BANCORP SHALL NOTIFY THE RESERVE BANK, IN
WRITING, NO MORE THAN 30 DAYS AFTER THE END OF ANY QUARTER IN WHICH ANY OF THE
CONSOLIDATED ORGANIZATION’S OR THE BANK’S CAPITAL RATIOS (TOTAL RISK-BASED, TIER
I, OR LEVERAGE) FALL BELOW THE APPROVED PLAN’S MINIMUM RATIOS.  TOGETHER WITH
THE NOTIFICATION, BANCORP SHALL SUBMIT AN ACCEPTABLE CAPITAL PLAN THAT DETAILS
THE STEPS BANCORP WILL TAKE TO INCREASE THE CONSOLIDATED ORGANIZATION’S OR THE
BANK’S CAPITAL RATIOS TO OR ABOVE THE APPROVED PLAN’S MINIMUMS.


 

Cash Flow Projections

 


5.                                     WITHIN 90 DAYS OF THIS AGREEMENT, BANCORP
SHALL SUBMIT TO THE RESERVE BANK A WRITTEN STATEMENT OF BANCORP’S PLANNED
SOURCES AND USES OF CASH FOR DEBT SERVICE, OPERATING EXPENSES, AND OTHER
PURPOSES (“CASH FLOW PROJECTION”) FOR 2010.  BANCORP SHALL SUBMIT TO THE RESERVE
BANK A CASH FLOW PROJECTION FOR EACH CALENDAR YEAR SUBSEQUENT TO 2010 AT LEAST
ONE MONTH PRIOR TO THE BEGINNING OF THAT CALENDAR YEAR.

 

4

--------------------------------------------------------------------------------


 

Compliance with Laws and Regulations

 


6.                                     (A)           IN APPOINTING ANY NEW
DIRECTOR OR SENIOR EXECUTIVE OFFICER, OR CHANGING THE RESPONSIBILITIES OF ANY
SENIOR EXECUTIVE OFFICER SO THAT THE OFFICER WOULD ASSUME A DIFFERENT SENIOR
EXECUTIVE OFFICER POSITION, BANCORP SHALL COMPLY WITH THE NOTICE PROVISIONS OF
SECTION 32 OF THE FDI ACT (12 U.S.C. § 1831I) AND SUBPART H OF REGULATION Y OF
THE BOARD OF GOVERNORS (12 C.F.R. §§ 225.71 ET SEQ.).


 


(B)           BANCORP SHALL COMPLY WITH THE RESTRICTIONS ON INDEMNIFICATION AND
SEVERANCE PAYMENTS OF SECTION 18(K) OF THE FDI ACT (12 U.S.C. § 1828(K)) AND
PART 359 OF THE FEDERAL DEPOSIT INSURANCE CORPORATION’S REGULATIONS (12 C.F.R.
PART 359).


 

Progress Reports

 


7.                                     WITHIN 30 DAYS AFTER THE END OF EACH
CALENDAR QUARTER FOLLOWING THE DATE OF THIS AGREEMENT, THE BOARD OF DIRECTORS
SHALL SUBMIT TO THE RESERVE BANK AND THE DFCS WRITTEN PROGRESS REPORTS DETAILING
THE FORM AND MANNER OF ALL ACTIONS TAKEN TO SECURE COMPLIANCE WITH THE
PROVISIONS OF THIS AGREEMENT AND THE RESULTS THEREOF, AND A PARENT COMPANY ONLY
BALANCE SHEET, INCOME STATEMENT, AND, AS APPLICABLE, A REPORT OF CHANGES IN
STOCKHOLDERS’ EQUITY.


 

Approval and Implementation of Plan

 


8.                                     (A)           BANCORP SHALL SUBMIT A
WRITTEN CAPITAL PLAN THAT IS ACCEPTABLE TO THE RESERVE BANK WITHIN THE
APPLICABLE TIME PERIOD SET FORTH IN PARAGRAPH 3 OF THIS AGREEMENT.


 


(B)           WITHIN 10 DAYS OF APPROVAL BY THE RESERVE BANK, BANCORP SHALL
ADOPT THE APPROVED CAPITAL PLAN.  UPON ADOPTION, BANCORP SHALL PROMPTLY
IMPLEMENT THE APPROVED PLAN AND THEREAFTER FULLY COMPLY WITH IT.


 


(C)           DURING THE TERM OF THIS AGREEMENT, THE APPROVED CAPITAL PLAN SHALL
NOT BE AMENDED OR RESCINDED WITHOUT THE PRIOR WRITTEN APPROVAL OF THE RESERVE
BANK.

 

5

--------------------------------------------------------------------------------


 

Communications

 


9.                                     ALL COMMUNICATIONS REGARDING THIS
AGREEMENT SHALL BE SENT TO:


 


(A)           MR. JOHN KANDARIS
EXAMINING MANAGER
BANKING SUPERVISION AND REGULATION
FEDERAL RESERVE BANK OF SAN FRANCISCO
101 MARKET STREET, MAIL STOP 945
SAN FRANCISCO, CALIFORNIA  94105


 


(B)           MR. RICHARD RENKEN
BANKS AND TRUSTS PROGRAM MANAGER
STATE OF OREGON, DEPARTMENT OF CONSUMER AND BUSINESS SERVICES
DIVISION OF FINANCE AND CORPORATE SECURITIES
350 WINTER STREET NW, ROOM 410
SALEM, OREGON  97309-0405


 


(C)           MR. ROBERT SZNEWAJS
PRESIDENT AND CHIEF EXECUTIVE OFFICER
WEST COAST BANCORP
5335 SW MEADOWS ROAD, SUITE 201
LAKE OSWEGO, OREGON  97035


 

Miscellaneous

 


10.          NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, THE RESERVE BANK
AND THE DFCS MAY, IN THEIR SOLE DISCRETION, GRANT WRITTEN EXTENSIONS OF TIME TO
BANCORP TO COMPLY WITH ANY PROVISION OF THIS AGREEMENT.


 


11.          THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON BANCORP AND
ITS INSTITUTION-AFFILIATED PARTIES, IN THEIR CAPACITIES AS SUCH, AND THEIR
SUCCESSORS AND ASSIGNS.


 


12.          EACH PROVISION OF THIS AGREEMENT SHALL REMAIN EFFECTIVE AND
ENFORCEABLE UNTIL STAYED, MODIFIED, TERMINATED, OR SUSPENDED IN WRITING BY THE
RESERVE BANK OR THE DFCS.


 


13.          THE PROVISIONS OF THIS AGREEMENT SHALL NOT BAR, ESTOP, OR OTHERWISE
PREVENT THE BOARD OF GOVERNORS, THE RESERVE BANK, THE DFCS, OR ANY OTHER FEDERAL
OR STATE AGENCY FROM TAKING ANY OTHER ACTION AFFECTING BANCORP, THE BANK, ANY
NONBANK SUBSIDIARY OF BANCORP, OR ANY OF THEIR CURRENT OR FORMER
INSTITUTION-AFFILIATED PARTIES AND THEIR SUCCESSORS AND ASSIGNS.

 

6

--------------------------------------------------------------------------------


 


14.          PURSUANT TO SECTION 50 OF THE FDI ACT (12 U.S.C. § 1831AA), THIS
AGREEMENT IS ENFORCEABLE BY THE BOARD OF GOVERNORS UNDER SECTION 8 OF THE FDI
ACT (12 U.S.C. § 1818).


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 18th day of December, 2009.

 

WEST COAST BANCORP

 

FEDERAL RESERVE BANK OF SAN FRANCISCO

 

 

 

 

 

 

By:

/s/ Robert D. Sznewajs

 

By:

/s/ Kevin Zerbe

Robert D. Sznewajs

 

Kevin Zerbe

President and CEO

 

Vice President

 

 

 

 

 

OREGON DEPARTMENT OF CONSUMER AND BUSINESS SERVICES, DIVISION OF FINANCE AND
CORPORATE SECURITIES

 

 

 

 

 

 

 

 

By:

/s/ David Tatman

 

 

David C. Tatman, Administrator

 

7

--------------------------------------------------------------------------------